     Case 2:19-cv-01954-JAM-EFB Document 30 Filed 07/08/20 Page 1 of 5

 1
     STEVEN L. DERBY, ESQ. (SBN 148372)
 2   DERBY, McGUINNESS & GOLDSMITH, LLP
     300 Lakeside Drive Suite 1000
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4414
     Email: info@dmglawfirm.com
 5
     Attorneys for Plaintiffs
 6   WILLIE HOLSTON and ANGELA HOLSTON

 7   Eli A. Gordon (SBN 252823)
     Eli.Gordon@kts-law.com
 8   KIMBALL, TIREY & ST. JOHN LLP
     915 Wilshire Boulevard, Suite 1650
 9   Los Angeles, CA 90017
     Telephone: (213) 337-0050
10   Facsimile: (213) 929-2212

11   Attorneys for Defendants
     SOLANO CAROLINA PARTNERS, L.P.
12
     Talia L. Delanoy (SBN 239973)
13   GORDON REES SCULLY MANSUKHANI, LLP
     3 Parkcenter Drive, Suite 200
14   Sacramento, CA 95825
     Telephone: (916) 565-2900
15   Facsimile: (916) 920-4402
     Email: tdelanoy@grsm.com
16
     Attorneys for Defendant
17   JOHN STEWART COMPANY

18                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
19

20
     WILLIE HOLSTON and ANGELA                           CASE NO. 2:19-cv-01954-JAM-EFB
21   HOLSTON
                                                        THIRD STIPULATION TO CONTINUE
22   Plaintiffs,                                        HEARING DATE ON DEFENDANTS’
                                                        MOTION TO DISMISS FIRST AMENDED
23   v.                                                 COMPLAINT; ORDER THEREON

24   SOLANO CAROLINA PARTNERS, L.P.;                    Current Hearing Date: August 11, 2020
     JOHN STEWART CO. (aka The John                     Proposed Hearing Date: September 15, 2020
25   Stewart Company); and DOES 1-20,
     INCLUSIVE,                                         Complaint Filed: September 25, 2019
26
             Defendants.                                First Amended Complaint Filed: February 7, 2020
27

28


                   3rd STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS FAC
     Case 2:19-cv-01954-JAM-EFB Document 30 Filed 07/08/20 Page 2 of 5

 1          Plaintiffs, WILLIE HOLSTON and ANGELA HOLSTON, and Defendants,
 2   SOLANO CAROLINA PARTNERS, L.P. and JOHN STEWART COMPANY,
 3   submit the following Joint Stipulation and request that the Court continue the hearing
 4   date on Defendants’ motion to dismiss the First Amended Complaint (the “Motion”).
 5          WHEREAS, on February 7, 2020, Plaintiffs filed a First Amended Complaint
 6   (“FAC”) for disability discrimination, damages and injunctive relief against
 7   Defendants, SOLANO CAROLINA PARTNERS, L.P. and JOHN STEWART
 8   COMPANY.
 9          WHEREAS on or about February 7, 2020 the parties stipulated to refer this
10   matter to the Court’s Voluntary Dispute Resolution Program (“VDRP”) pursuant to
11   Local Rule 271 and filed a stipulation with the Court accordingly.
12          WHEREAS on February 20, 2020, the Court ordered this matter referred to
13   VDRP.
14          WHEREAS on or about March 12, 2020 the parties stipulated to utilize the
15   services of Carolyn Burnette to serve as mediator in this matter.
16          WHEREAS on July 2, 2020, the Parties participated in a telephonic mediation
17   with Ms. Burnette serving as mediator.
18          WHEREAS at the mediation, Plaintiffs proposed certain construction work
19   be completed at the subject property. The construction work proposed at the
20   mediation is distinct from that work which was proposed in advance of the mediation.
21          WHEREAS the Parties have agreed to keep settlement negotiations open for
22   a period of thirty (30) days while Defendants investigate the cost to complete the
23   construction work.
24          WHEREAS in order to avoid further attorney’s fees and costs while bids for
25   the construction work are obtained, the Parties desire to continue the hearing date for
26   the Motion.
27         WHEREAS, due to the foregoing, the Parties have agreed to continue the
28   hearing date for the Motion as more fully set forth below.

                                                2
     Case 2:19-cv-01954-JAM-EFB Document 30 Filed 07/08/20 Page 3 of 5

 1          IT IS HEREBY STIPULATED by and between the parties through their
 2   respective attorneys of record that the hearing on the Motion shall be continued from
 3   August 11, 2020 to September 15, 2020 or as soon thereafter as may be convenient
 4   to the Court. The deadline for opposition and reply papers shall be calendared in
 5   accordance with the continued hearing date.
 6

 7   Dated: July 2, 2020                  DERBY, McGUINNESS & GOLDSMITH,
 8                                        LLP
 9
                                                /s/ Steven Derby________
10                                          By: Steven L. Derby
11                                          Attorneys for Plaintiffs

12
     Dated: July 2, 2020                   KIMBALL, TIREY & ST. JOHN LLP
13

14                                          /s/ Eli Gordon
15                                          By: Eli A. Gordon
                                            Attorney for Defendant
16                                          SOLANO CAROLINA PARTNERS, L.P.
17

18   Dated: July 2, 2020                   GORDON REES SCULLY
                                           MANSUKHANI, LLP
19

20                                          /s/ Talia Delanoy
                                            By: Talia Delanoy
21
                                            Attorney for Defendant
22                                          JOHN STEWART COMPANY
23

24

25

26

27

28


                                                3
     Case 2:19-cv-01954-JAM-EFB Document 30 Filed 07/08/20 Page 4 of 5

 1                                FILER’S ATTESTATION
 2         Pursuant to Local Rules, I hereby attest that on July 2, 2020, I, Eli A.
 3   Gordon, attorney with Kimball, Tirey & St. John, LLP received the concurrence of
 4   all counsel in the filing of this document.
 5
                                             /s/ Eli Gordon
 6
                                             By: Eli A. Gordon
 7                                           KIMBALL, TIREY & ST. JOHN LLP

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
     Case 2:19-cv-01954-JAM-EFB Document 30 Filed 07/08/20 Page 5 of 5

 1                                        ORDER
 2
             Based on the written stipulation of the parties and good cause appearing in
 3
     support thereof, the Motion shall be continued from August 11, 2020 to September
 4
     15, 2020 at 1:30 p.m. The deadline for opposition and reply papers shall be
 5
     calendared in accordance with the continued hearing date.
 6

 7          IT IS SO ORDERED.

 8
     Dated: July 7, 2020
 9
                                                      /s/ John A. Mendez_____________
10                                                    United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               5
